Exhibit 10.2

MANAGEMENT AND SHARED SERVICES AGREEMENT

THIS MANAGEMENT AND SHARED SERVICES AGREEMENT (this “Agreement”) is made and
entered into as of January 31, 2007, by and between TRAVELCENTERS OF AMERICA
LLC, a Delaware limited liability company (the “Company”), and REIT MANAGEMENT &
RESEARCH LLC, a Delaware limited liability company (“RMR”).

WHEREAS, the Company wishes to: (i) purchase from RMR certain management and
administrative services designed to assist the Company in the management and
oversight of the Company’s daily business activities, and (ii) make use of the
advice and assistance of RMR and information available to RMR, and to have RMR
undertake the duties and responsibilities hereinafter set forth, all in the
manner and pursuant to terms and conditions as more specifically described
herein; and

WHEREAS, RMR is a company that provides management and administrative services,
and RMR desires to provide those services requested by the Company on the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:


SECTION 1.
MANAGEMENT SERVICES.


1.1                                 MANAGEMENT SERVICES TO BE RENDERED.  RMR
SHALL PROVIDE THE COMPANY WITH THE MANAGEMENT SERVICES DESCRIBED BELOW (EACH, A
“SERVICE”, AND COLLECTIVELY, THE “SERVICES”), IN EACH CASE TO THE EXTENT
REQUESTED BY THE COMPANY:


(A)                                  MAINTENANCE AND REPAIRS.  ADVICE IN
OBTAINING, WHEN APPROPRIATE, THE SERVICES OF PROPERTY MANAGERS OR MANAGEMENT
FIRMS TO PERFORM CUSTOMARY PROPERTY MANAGEMENT SERVICES WITH REGARD TO THE
HOSPITALITY AND FUEL SERVICE FACILITIES (EACH A “TRAVEL CENTER”) OPERATED OR
OWNED BY OR IN THE POSSESSION OF THE COMPANY OR ANY SUBSIDIARY THEREOF;
PERFORMANCE OF SUCH SUPERVISORY, EVALUATION OR MONITORING SERVICES ON BEHALF OF
THE COMPANY WITH RESPECT TO THE ACTIVITIES OF THOSE PROPERTY MANAGERS OR
MANAGEMENT FIRMS AS WOULD BE PERFORMED BY A PRUDENT OPERATOR, OWNER OR LESSEE IN
THE COMPANY’S BUSINESS, INCLUDING BUT NOT LIMITED TO, SUPERVISING THE ACTIVITIES
OF PROPERTY MANAGERS OR MANAGEMENT FIRMS, REVIEWING THE MAINTENANCE AND
RENOVATION NEEDS FOR GOVERNMENTAL OR REGULATORY COMPLIANCE AT THE COMPANY’S
PROPERTIES, ASSESSING CAPITAL AND ENGINEERING PROJECTS, PROPERTY INSPECTIONS,
AND PARTICIPATING IN PROPERTY MANAGEMENT BUDGETING, BUT EXCLUDING THE ACTUAL
ON-SITE PROPERTY MANAGEMENT FUNCTIONS PERFORMED BY COMPANY PERSONNEL, PROPERTY
MANAGERS OR MANAGEMENT FIRMS.


(B)                                 SITE SELECTION, ETC.  ADVICE IN SITE
SELECTION OF PROPERTIES ON WHICH NEW TRAVEL CENTERS MAY BE DEVELOPED, AND IN THE
IDENTIFICATION AND ACQUISITION OF NEW AND EXISTING TRAVEL CENTERS AND TRAVEL
CENTER COMPANIES.


--------------------------------------------------------------------------------



(C)                                  ACCOUNTING SUPPORT. ADVICE AND ASSISTANCE
WITH ACCOUNTING, TAX, AUDIT AND FINANCIAL REPORTING OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, ADVICE AND ASSISTANCE IN (I) SETTING UP AND MAINTAINING
SYSTEMS FOR FINANCIAL RECORD KEEPING; (II) CONDUCTING THE ADMINISTRATION OF THE
DAY-TO-DAY BOOKKEEPING AND ACCOUNTING FUNCTIONS AS ARE REQUIRED FOR THE PROPER
MANAGEMENT OF THE ASSETS OF THE COMPANY; (III) ESTABLISHING AND IMPLEMENTING
INTERNAL AUDIT FUNCTIONS; (IV) CONTRACTING FOR AND SUPERVISING THE PROCESS FOR
INDEPENDENT ANNUAL AUDITS; AND (V) PREPARATION OF FINANCIAL REPORTS AS MAY BE
REQUIRED BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE ORDINARY CONDUCT
OF THE COMPANY’S BUSINESS, INCLUDING WITHOUT LIMITATION, PERIODIC REPORTS,
RETURNS OR STATEMENTS REQUIRED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), THE SECURITIES AND TAX STATUTES OF ANY JURISDICTION IN WHICH THE
COMPANY IS OBLIGATED TO FILE SUCH REPORTS, OR THE RULES AND REGULATIONS
PROMULGATED UNDER ANY OF THE FOREGOING.


(D)                                 CAPITAL MARKETS AND INVESTMENT ADVICE AND
ASSISTANCE.

(1)                                  EQUITY CAPITAL MARKETS.  ADVICE AND
ASSISTANCE RELATING TO EQUITY CAPITAL RAISING TRANSACTIONS, BUT NOT INCLUDING
SOLICITATION OF INVESTORS AS A BROKER, DEALER OR UNDERWRITER IN ANY CAPITAL
RAISING TRANSACTIONS.

(2)                                  DEBT FINANCING.  ADVICE AND ASSISTANCE
RELATING TO REVOLVING LINES OF CREDIT AND OTHER ISSUANCES OF INDEBTEDNESS.

(3)                                  INVESTMENT.  ADVICE AND ASSISTANCE RELATING
TO INVESTMENTS AND OTHER GROWTH OPPORTUNITIES AS MAY COME TO THE ATTENTION OF
THE COMPANY OR RMR, INCLUDING WITHOUT LIMITATION, ACQUISITIONS, JOINT VENTURES
AND OTHER BUSINESS EXPANSION TRANSACTIONS.


(E)                                  CASH MANAGEMENT. ADVICE AND ASSISTANCE IN
(I) OPERATING AND MANAGING THE COMPANY’S COLLECTION SYSTEMS, CONCENTRATION
SYSTEMS AND ELECTRONIC DISBURSEMENTS; (II) MANAGING THE COMPANY’S SHORT-TERM
INVESTMENTS, INCLUDING THE ACQUISITION AND SALE OF MONEY MARKET INSTRUMENTS OR
OTHER TEMPORARY INVESTMENTS IN ACCORDANCE WITH THE COMPANY’S POLICIES; (III)
MAINTAINING BANK ACCOUNTS, INCLUDING OPENING AND CLOSING OF OPERATING, SECURITY
DEPOSITS, LOCAL DEPOSITORY AND PETTY CASH ACCOUNTS; (IV) BANK ADMINISTRATION;
AND (V) MAINTAINING BANK RELATIONSHIPS.


(F)                                    COMMON SUPPORT SERVICES.  PROVIDE
APPLICABLE COMMON SERVICES, SUCH AS CERTAIN SECRETARIAL SERVICES TO SUPPORT
PERSONNEL OF THE COMPANY AS IS REASONABLY NECESSARY.


(G)                                 HUMAN RESOURCES.  ADVICE AND ASSISTANCE IN
MANAGEMENT OF THE COMPANY’S 401(K) PLAN, COMPANY EMPLOYEE RECRUITMENT,
PERFORMANCE EVALUATION AND ESTABLISHMENT OF SALARY, BONUS AND OTHER COMPENSATION
SCALES AND EXECUTIVE AND STAFF EMPLOYEE STRUCTURE.


(H)                                 INSURANCE ADMINISTRATION.  ADVICE AND
ASSISTANCE IN (I) SECURING ALL FORMS OF INSURANCE, INCLUDING PROPERTY, CASUALTY,
WORKERS’ COMPENSATION; (II) MANAGING INSURANCE POLICIES; (III) NEGOTIATION OF
PREMIUMS AND ARRANGING PAYMENT TERMS; (IV) MANAGING CLAIMS; AND (V) PREPARATION
OF LOSS ANALYSIS.  THE AMOUNT AND LEVELS OF INSURANCE SHALL BE DETERMINED IN THE
SOLE AND ABSOLUTE DISCRETION OF THE COMPANY.

2


--------------------------------------------------------------------------------



(I)                                     INVESTOR RELATIONS.  ADVICE AND
ASSISTANCE IN THE PREPARATION AND COORDINATION OF (I) ANNUAL AND QUARTERLY
REPORTS TO SHAREHOLDERS; (II) PRESENTATIONS TO THE PUBLIC; (III) PUBLIC
RELATIONS; (IV) PREPARATION OF MARKETING MATERIALS; (V) INTERNET WEB-SITE; AND
(VI) INVESTOR RELATIONS SERVICES.


(J)                                     LEGAL.  ADVICE AND ASSISTANCE IN REVIEW
OF AND ADVICE CONCERNING COMPANY CONTRACTS AND AGREEMENTS, COORDINATION AND
SUPERVISION OF ALL THIRD PARTY LEGAL SERVICES AND OVERSIGHT OF PROCESSING OF
CLAIMS BY OR AGAINST THE COMPANY.


(K)                                  MANAGEMENT INFORMATION SYSTEMS.

(1)                                  APPLICATIONS DEVELOPMENT.  ADVICE AND
ASSISTANCE RELATED TO DEVELOPMENT AND MAINTENANCE OF COMPANY INFORMATION
TECHNOLOGY SYSTEM APPLICATIONS, INCLUDING, WITHOUT LIMITATION, INTRA-NET,
FINANCIAL, ACCOUNTING AND CLERICAL SYSTEMS.

(2)                                  TELECOMMUNICATIONS.  ADVICE AND ASSISTANCE
RELATED TO DESIGN, OPERATION AND MAINTENANCE OF NETWORK INFRASTRUCTURE,
INCLUDING TELEPHONE AND DATA TRANSMISSION LINES, VOICE MAIL, FACSIMILE MACHINES,
CELLULAR PHONES, PAGER, ETC.; NEGOTIATION OF CONTRACTS WITH THIRD PARTY VENDORS
AND SUPPLIERS; AND LOCAL AREA NETWORK AND WIDE AREA NETWORK COMMUNICATIONS
SUPPORT.

(3)                                  OPERATIONS/TECHNICAL SUPPORT AND USER
SUPPORT.  ADVICE AND ASSISTANCE RELATED TO DESIGN, MAINTENANCE AND OPERATION OF
THE COMPUTING ENVIRONMENT, INCLUDING BUSINESS SPECIFIC APPLICATIONS, NETWORK
WIDE APPLICATIONS, ELECTRONIC MAIL AND OTHER SYSTEMS; MANAGING THE PURCHASE AND
MAINTENANCE OF EQUIPMENT, INCLUDING HARDWARE AND SOFTWARE; CONFIGURATION,
INSTALLATION AND SUPPORT OF COMPUTER EQUIPMENT; AND EDUCATION AND TRAINING OF
THE USER COMMUNITY.


(L)                                     RESEARCH.  ADVICE AND ASSISTANCE IN THE
CONDUCT OF MARKET RESEARCH REPORTS AND SPECIAL RESEARCH ASSIGNMENTS;
INVESTIGATION AND EVALUATION OF INVESTMENT, FINANCING, REFINANCING, LEASING AND
OTHER BUSINESS OPPORTUNITIES; AND MAKING RECOMMENDATIONS CONCERNING THESE
OPPORTUNITIES.


(M)                               SECURITIES FILINGS.  ADVICE AND ASSISTANCE IN
THE PREPARATION AND FILING OF PERIODIC AND OTHER REPORTS REQUIRED TO BE FILED BY
SECTIONS 13 AND 15 OF THE EXCHANGE ACT; ADVICE AND ASSISTANCE IN THE PREPARATION
AND FILING OF ALL OFFERING DOCUMENTS (PUBLIC AND PRIVATE), AND ALL REGISTRATION
STATEMENTS, PROSPECTUSES OR OTHER DOCUMENTS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) OR ANY STATE (IT BEING UNDERSTOOD THAT THE
COMPANY SHALL BE RESPONSIBLE FOR THE CONTENT OF ANY AND ALL OF ITS OFFERING
DOCUMENTS AND SEC FILINGS, AND RMR SHALL NOT BE HELD LIABLE FOR ANY COSTS OR
LIABILITIES ARISING OUT OF ANY MISSTATEMENTS OR OMISSIONS IN THE COMPANY’S
OFFERING DOCUMENTS OR SEC FILINGS, WHETHER OR NOT MATERIAL, AND THE COMPANY
SHALL INDEMNIFY RMR FROM SUCH COSTS AND LIABILITIES).


(N)                                 SPECIAL PROJECTS.  ADVICE AND ASSISTANCE IN
SPECIAL PROJECTS AND SUCH OTHER SERVICES WITHIN THE SCOPE CONTEMPLATED BY THIS
AGREEMENT ALTHOUGH NOT EXPRESSLY COVERED ELSEWHERE IN THIS SUBSECTION 1.1.

3


--------------------------------------------------------------------------------



(O)                                 SUPERVISION OF THIRD PARTY MANAGER
ARRANGEMENTS.  ADVICE AND OVERSIGHT CONCERNING THE COMPANY’S RELATIONSHIP WITH
ANY AND ALL, CURRENT OR FUTURE, THIRD PARTY MANAGERS OF ITS CURRENT OR FUTURE
FACILITIES OR PROPERTIES.


(P)                                 TAX ADMINISTRATION.  ADVICE AND ASSISTANCE
IN THE PREPARATION, REVIEW AND FILING OF ALL FEDERAL, STATE AND OTHER REQUIRED
TAX RETURNS AND TAX RELATED MATTERS.  ALL TAX MATTERS SHALL BE DETERMINED BY THE
COMPANY IN ITS ABSOLUTE AND SOLE DISCRETION.


1.2                                 PERFORMANCE OF SERVICES.  RMR COVENANTS THAT
IT WILL PERFORM OR CAUSE TO BE PERFORMED THE SERVICES IN A TIMELY, EFFICIENT AND
WORKMANLIKE MANNER.  RMR FURTHER COVENANTS THAT IT WILL MAINTAIN OR CONTRACT FOR
A SUFFICIENT STAFF OF TRAINED PERSONNEL TO ENABLE IT TO PERFORM THE SERVICES
HEREUNDER.  WITH THE COMPANY’S APPROVAL, RMR MAY RETAIN THIRD PARTIES OR ITS
AFFILIATES TO PROVIDE CERTAIN OF THE SERVICES HEREUNDER.  IN SUCH CASES, AND
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COMPANY SHALL REIMBURSE RMR
FOR ITS ACTUAL OUT-OF-POCKET COSTS AND EXPENSES FOR ARRANGING FOR SUCH SERVICES
(INCLUDING, WITHOUT LIMITATION, THE FEES AND COSTS OF SUCH THIRD PARTIES OR
AFFILIATES). ANY ARRANGEMENTS BETWEEN RMR AND ITS AFFILIATES FOR THE PROVISION
OF SERVICES HEREUNDER SHALL BE COMMERCIALLY REASONABLE AND ON TERMS NOT LESS
FAVORABLE THAN THOSE WHICH COULD BE OBTAINED FROM UNAFFILIATED THIRD PARTIES. 
ALL SERVICES SHALL BE PERFORMED AS REQUESTED AND/OR AUTHORIZED BY THE COMPANY
FROM TIME TO TIME.


1.3                                 COMPENSATION.


(A)                                  PAYMENT FOR SERVICES.  RMR SHALL BE PAID A
FEE (THE “SERVICE FEE”) FOR THE SERVICES PROVIDED TO THE COMPANY UNDER THIS
AGREEMENT EQUAL TO THE SUM OF (I) 0.6% OF THE GROSS FUEL MARGIN AND (II) 0.6% OF
THE TOTAL NON-FUEL REVENUES (COLLECTIVELY, “REVENUES”) OF THE COMPANY AND ITS
SUBSIDIARIES DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”).  THE SERVICE FEE SHALL BE ESTIMATED AND PAID MONTHLY BY THE
COMPANY IN ADVANCE BASED UPON THE PRIOR CALENDAR MONTH’S REVENUES, AND SUCH
PAYMENT SHALL BE PAID WITHIN 15 CALENDAR DAYS OF THE END OF THE APPLICABLE PRIOR
CALENDAR MONTH.  THE CALCULATION OF THE FEE FOR ANY MONTH SHALL BE BASED UPON
THE COMPANY’S MONTHLY FINANCIAL STATEMENTS.  A COPY OF THE COMPUTATIONS (IN
REASONABLE DETAIL) SHALL PROMPTLY BE DELIVERED TO RMR ACCOMPANIED BY PAYMENT OF
THE SERVICE FEE THEREON TO BE DUE AND PAYABLE.  THE SERVICE FEE SHALL BE
PRO-RATED FOR ANY PARTIAL MONTH THIS AGREEMENT SHALL BE IN EFFECT.

The aggregate Service Fee paid in any fiscal year shall be subject to adjustment
as of the end of that year.  On or before the 30th day after public availability
of the Company’s annual audited financial statements for each fiscal year, the
Company shall deliver to RMR a notice setting forth (i) the Company’s Revenues
for such year, (ii) the Company’s computation of the Service Fee payable for
such year and (iii) the amount of the Service Fee theretofore paid to RMR in
respect of such year.  If the Service Fee payable for any fiscal year exceeds
the aggregate amounts previously paid by the Company, the Company shall pay the
deficit to RMR at the time of delivery of such notice. If the aggregate Service
Fee payable for any fiscal year as shown in the notice is less than the
aggregate amounts previously paid by the Company, the Company shall specify in
such notice whether RMR should (i) refund to the Company an amount equal to the
difference or (ii) grant the Company a credit against the Service Fee next
coming due in the amount of the difference until that amount has been fully paid
or otherwise discharged.

4


--------------------------------------------------------------------------------



(B)                                 PAYMENT SUBORDINATION.  NO SERVICE FEE
PAYMENTS SHALL BE PAID BY THE COMPANY TO RMR IF ANY OF THE CONTRACTUAL RENT
OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO HOSPITALITY PROPERTIES
TRUST OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY “HPT”) PURSUANT TO ANY LEASE
AGREEMENT ARE PAST DUE.  ANY SERVICE FEE PAYMENT UNPAID AS A RESULT OF THE
PRECEDING SENTENCE SHALL ACCRUE INTEREST UNTIL PAID AT THE PRIME RATE (AS
DEFINED BELOW), AND SHALL BE AUTOMATICALLY DUE AND PAYABLE:  (I) WHEN THE
CONDITION PREVENTING THE PAYMENT OF SUCH SERVICE FEE IS NO LONGER IN EFFECT,
(II) UPON ANY TERMINATION OF THE AGREEMENT, OR (III) UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT BY THE COMPANY ENUMERATED IN SUBSECTION 3.2.  THIS SUBSECTION
1.3(B) IS ONLY INTENDED TO DEFINE THE RELATIVE RIGHTS OF RMR AND HPT.  WITHOUT
INTENDING TO LIMIT THE GENERALITY OF THE FOREGOING, NOTHING IN THIS SUBSECTION
1.3(B) SHALL: (I) IMPAIR, AS BETWEEN THE COMPANY AND RMR, THE OBLIGATION OF THE
COMPANY TO PAY ANY AMOUNTS OWING HEREUNDER IN ACCORDANCE WITH THE TERMS HEREOF;
OR (II) AFFECT THE RELATIVE RIGHTS OF RMR AND CREDITORS OF THE COMPANY OTHER
THAN HPT.  FOR PURPOSES OF THIS AGREEMENT, “PRIME RATE” SHALL MEAN THE PRIME
RATE OR BASE RATE ON CORPORATE LOANS AT LARGE U.S. MONEY CENTER COMMERCIAL BANKS
AS PUBLISHED IN THE WALL STREET JOURNAL OR, IF PUBLICATION OF SUCH RATE SHALL BE
SUSPENDED OR TERMINATED, PRIME RATE SHALL MEAN THE ANNUAL RATE OF INTEREST,
DETERMINED DAILY AND EXPRESSED AS A PERCENTAGE, FROM TIME TO TIME ANNOUNCED BY
ONE OF THE THREE LARGEST NATIONAL OR NEW YORK STATE CHARTERED BANKING
INSTITUTIONS HAVING THEIR PRINCIPAL OFFICE IN NEW YORK, NEW YORK AND SELECTED BY
RMR AT THE TIME SUCH PUBLICATION IS SUSPENDED OR TERMINATED. ALL INTEREST
HEREUNDER SHALL BE CALCULATED ON THE BASIS OF ACTUAL DAYS ELAPSED AND A 360-DAY
YEAR.


1.4                                 REIMBURSEMENT.  THE COMPANY WILL REIMBURSE
RMR FOR (I) REASONABLE OUT-OF-POCKET TRAVEL AND LODGING EXPENSES OF RMR
PERSONNEL IN PROVIDING THE SERVICES AND (II) REASONABLE OUT-OF-POCKET THIRD
PARTY EXPENSES INCURRED BY RMR IN CONNECTION WITH ITS PERFORMANCE OF THE
SERVICES AND FOR THE COMPANY’S SHARE, IF ANY, OF TECHNOLOGY INFRASTRUCTURE AND
INTERNAL AUDIT COSTS THAT ARE PROVIDED TO THE COMPANY AND TO OTHER CUSTOMERS OF
RMR, IN EACH CASE WITHIN 30 DAYS OF RECEIPT OF THE INVOICE THEREFOR, BUT ONLY TO
THE EXTENT THAT THE COMPANY SHALL HAVE APPROVED SUCH EXPENSES AND COSTS.  RMR
SHALL SUBMIT TO THE COMPANY SUCH REPORTS DETAILING SAID EXPENSES AND SUPPORTING
RECEIPTS AND BILLS, OR OTHER SUITABLE EVIDENCE, AS MAY BE REASONABLY REQUESTED
BY THE COMPANY.


SECTION 2.
LIMITATIONS.


2.1                                 LIMITS OF RMR RESPONSIBILITY.  RMR ASSUMES
NO RESPONSIBILITY OTHER THAN TO RENDER THE SERVICES DESCRIBED HEREIN IN
SUBSECTIONS 1.1 AND 4.1 IN GOOD FAITH AND SHALL NOT BE RESPONSIBLE FOR ANY
ACTION OF THE COMPANY IN FOLLOWING OR DECLINING TO FOLLOW ANY ADVICE OR
RECOMMENDATION OF RMR.


2.2                                 THIRD PARTY COSTS.  EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED HEREIN TO THE CONTRARY, ALL THIRD PARTY COSTS INCURRED IN
CONNECTION WITH ACTIONS TO BE TAKEN BY THE COMPANY SHALL SOLELY BE THE
RESPONSIBILITY OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ALL LISTING AND
REGISTRATION FEES OR OTHER COSTS OF THE SEC, ANY STATE OR LOCAL GOVERNMENTS, ANY
NATIONAL SECURITIES EXCHANGE AND THE NASD, INC.

5


--------------------------------------------------------------------------------



SECTION 3.
TERM; TERMINATION.


3.1                                 TERM.  THE INITIAL TERM OF THIS AGREEMENT
SHALL COMMENCE ON THE DATE HEREOF AND EXPIRE ON DECEMBER 31, 2008 (THE “INITIAL
TERM”) AND SHALL BE AUTOMATICALLY RENEWED FOR SUCCESSIVE ONE-YEAR TERMS (EACH, A
“RENEWAL TERM”) UPON THE EXPIRATION OF THE INITIAL TERM AND EACH RENEWAL TERM
UNLESS NOTICE OF NON-RENEWAL IS GIVEN IN WRITING BY THE COMPANY OR RMR NOT LESS
THAN NINETY (90) CALENDAR DAYS BEFORE THE EXPIRATION OF THE INITIAL TERM OR ANY
RENEWAL TERM.


3.2                                 DEFAULT; BANKRUPTCY; ETC.  AT THE OPTION OF
THE NONDEFAULTING PARTY, THIS AGREEMENT MAY BE TERMINATED IMMEDIATELY BY WRITTEN
NOTICE FROM THE NONDEFAULTING PARTY TO THE DEFAULTING PARTY IF ANY OF THE
FOLLOWING EVENTS SHALL HAVE OCCURRED:


(A)                                  RMR OR THE COMPANY SHALL HAVE VIOLATED ANY
PROVISION OF THIS AGREEMENT AND, AFTER WRITTEN NOTICE FROM THE COMPANY OR RMR,
AS THE CASE MAY BE, OF THE VIOLATION, SHALL HAVE FAILED TO CURE THE DEFAULT
WITHIN THIRTY DAYS;


(B)                                 A PETITION SHALL HAVE BEEN FILED AGAINST RMR
OR THE COMPANY FOR AN INVOLUNTARY PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, AND THAT PETITION
SHALL NOT HAVE BEEN DISMISSED WITHIN NINETY DAYS OF FILING; OR A COURT HAVING
JURISDICTION SHALL HAVE APPOINTED A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN,
TRUSTEE, SEQUESTRATOR OR SIMILAR OFFICIAL OF RMR OR THE COMPANY FOR ANY
SUBSTANTIAL PORTION OF ITS PROPERTY, OR ORDERED THE WINDING UP OR LIQUIDATION OF
ITS AFFAIRS, AND THAT APPOINTMENT OR ORDER SHALL NOT HAVE BEEN RESCINDED OR
VACATED WITHIN NINETY DAYS OF THE APPOINTMENT OR ORDER;


(C)                                  RMR OR THE COMPANY SHALL HAVE COMMENCED A
VOLUNTARY PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT, OR SHALL HAVE MADE ANY GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL HAVE FAILED GENERALLY TO PAY
ITS DEBTS AS THEY BECAME DUE; OR


(D)                                 ANY CHANGE IN CONTROL (AS DEFINED IN SECTION
10) OF THE COMPANY.


3.3                                 ACTION UPON TERMINATION.  FROM AND AFTER THE
EFFECTIVE DATE OF ANY TERMINATION OF THIS AGREEMENT BY THE COMPANY PURSUANT TO
SUBSECTION 3.2, RMR SHALL BE ENTITLED TO NO COMPENSATION FOR SERVICES RENDERED
HEREUNDER FOR THE REMAINDER OF THE THEN CURRENT TERM OF THIS AGREEMENT BUT SHALL
BE PAID ALL COMPENSATION DUE FOR SERVICES PERFORMED PRIOR TO TERMINATION,
INCLUDING, WITHOUT LIMITATION THE THEN CURRENT YEAR’S SERVICE FEE THROUGH THE
DATE OF TERMINATION.  IN THE EVENT OF ANY TERMINATION OF THIS AGREEMENT BY RMR
PURSUANT TO SUBSECTION 3.2, RMR SHALL BE ENTITLED TO COMPENSATION FOR THE
REMAINDER OF THE THEN CURRENT TERM OF THIS AGREEMENT.  UPON THE EXPIRATION OR
SOONER TERMINATION OF THIS AGREEMENT, RMR IMMEDIATELY SHALL DELIVER TO THE
COMPANY ALL PROPERTY AND DOCUMENTS OF THE COMPANY THEN IN ITS CUSTODY OR
POSSESSION. THIS SUBSECTION 3.3 SHALL GOVERN THE RIGHTS, LIABILITIES AND
OBLIGATIONS OF THE PARTIES UPON TERMINATION OF THIS AGREEMENT; AND, EXCEPT AS
PROVIDED IN SECTION 7, A TERMINATION SHALL BE WITHOUT FURTHER LIABILITY OF
EITHER PARTY TO THE OTHER FOR BREACH OR VIOLATION OF THIS AGREEMENT PRIOR TO
TERMINATION.

6


--------------------------------------------------------------------------------



SECTION 4.
SENIOR EXECUTIVES.


4.1                                 ADDITIONAL SERVICES.  TO THE EXTENT
REQUESTED BY THE COMPANY, RMR SHALL MAKE ITS EXECUTIVE OFFICERS AND DIRECTORS
REASONABLY AVAILABLE TO THE COMPANY FOR THE PROVISION OF ADDITIONAL SERVICES,
INCLUDING DAY-TO-DAY ACTIVITIES ENUMERATED IN SUBSECTION 1.1.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT NO ADDITIONAL COMPENSATION SHALL BE DUE AND PAYABLE
FOR ANY ADDITIONAL SERVICES REQUESTED BY THE COMPANY AND PROVIDED BY EXECUTIVE
OFFICERS AND DIRECTORS OF RMR PURSUANT TO THIS SUBSECTION 4.1.


4.2                                 CO-EMPLOYMENT OF SENIOR EXECUTIVES.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT CERTAIN SENIOR EXECUTIVES OF THE COMPANY MAY
BE EMPLOYEES OF BOTH THE COMPANY AND RMR.  EACH OF THE COMPANY AND RMR SHALL BE
SOLELY RESPONSIBLE FOR PAYMENT OF COMPENSATION TO SUCH SENIOR EXECUTIVES FOR
SERVICES RENDERED TO OR ON BEHALF OF SUCH PARTY IN THEIR CAPACITY AS AN EMPLOYEE
OF SUCH PARTY.


SECTION 5.
PREVENTION OF PERFORMANCE.

RMR shall not be determined to be in violation of this Agreement if it is
prevented from performing any Services hereunder for any reason beyond its
reasonable control, including without limitation, acts of God, nature, or of
public enemy, strikes, or limitations of law, regulations or rules of the
Federal or of any state or local government or of any agency thereof.


SECTION 6.
RMR RESTRICTIONS.

Other than activities or arrangements existing as of the date hereof or those
consented to by the Company, RMR shall not directly or indirectly provide any
advice or assistance to any business or enterprise that is competitive with the
Company’s business, including, but not limited to, any business or enterprise
that manages or operates travel centers along the North American highway system.


SECTION 7.
INDEMNIFICATION; REMEDIES.


7.1                                 BY THE COMPANY.  THE COMPANY SHALL
INDEMNIFY, DEFEND AND HOLD RMR, AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS HARMLESS FROM AND AGAINST ANY AND ALL DAMAGES, CLAIMS, LOSSES, EXPENSES,
COSTS, OBLIGATIONS AND LIABILITIES, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, LIABILITIES FOR ALL REASONABLE ATTORNEYS’, ACCOUNTANTS’ AND
EXPERTS’ FEES AND EXPENSES INCURRED (COLLECTIVELY, “LOSSES AND EXPENSES”) OR
SUFFERED BY THEM BY REASON OF OR ARISING OUT OF THE COURSE OF PERFORMING THE
SERVICES AND ANY DUTIES ON BEHALF OF THE COMPANY AND ITS SUBSIDIARIES AS
PRESCRIBED HEREBY, EXCEPT FOR MATTERS COVERED BY SUBSECTION 7.2 HEREOF.


7.2                                 BY RMR.  RMR SHALL INDEMNIFY, DEFEND AND
HOLD THE COMPANY AND ITS SUBSIDIARIES AND THEIR RESPECTIVE DIRECTORS, TRUSTEES,
OFFICERS, EMPLOYEES AND AGENTS HARMLESS FROM AND AGAINST LOSSES AND EXPENSES
SUFFERED BY THEM BY REASON OF OR ARISING OUT OF ANY WILLFUL BAD FAITH OR GROSS
NEGLIGENCE IN THE PERFORMANCE OF ANY OBLIGATION OR AGREEMENT OF RMR HEREIN.

7


--------------------------------------------------------------------------------



7.3                                 COMPANY REMEDIES.  EXCEPT AS OTHERWISE
PROVIDED IN SUBSECTION 7.2 HEREOF, RMR DOES NOT ASSUME ANY RESPONSIBILITY UNDER
THIS AGREEMENT OTHER THAN TO RENDER THE SERVICES CALLED FOR UNDER THIS AGREEMENT
IN GOOD FAITH.  EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 7.2 HEREOF, THE
COMPANY’S REMEDY ON ACCOUNT OF THE FAILURE OF RMR TO RENDER THE SERVICES AS AND
WHEN REQUIRED HEREUNDER SHALL BE TO TERMINATE THIS AGREEMENT; PROVIDED HOWEVER,
THAT IF RMR ACTS WITH WILLFUL BAD FAITH OR GROSS NEGLIGENCE, THE COMPANY’S
REMEDY SHALL BE TO PROCURE SERVICES ELSEWHERE AND TO CHARGE RMR THE DIFFERENCE
BETWEEN THE REASONABLE INCREASED COST, IF ANY, TO PROCURE NEW SERVICES, AND THE
SERVICE FEE, PRO-RATED, THAT WOULD HAVE BEEN PAYABLE TO RMR HAD RMR PERFORMED
SUCH SERVICES UNDER THIS AGREEMENT.


7.4                                 RMR REMEDIES.  EXCEPT AS OTHERWISE PROVIDED
IN SUBSECTION 7.1, THE COMPANY DOES NOT ASSUME ANY RESPONSIBILITY UNDER THIS
AGREEMENT OTHER THAN TO PAY THE SERVICE FEE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 7.1, RMR’S SOLE REMEDY ON
ACCOUNT OF THE FAILURE OF THE COMPANY TO PAY THE SERVICE FEE AS AND WHEN
REQUIRED UNDER THIS AGREEMENT SHALL BE TO TERMINATE THIS AGREEMENT AND RECEIVE
THE SERVICE FEE PAYABLE FOR THE THEN REMAINING INITIAL TERM OR RENEWAL TERM OF
THIS AGREEMENT, AS THE CASE MAY BE.


SECTION 8.
RELATIONSHIP OF THE PARTIES.


8.1                                 NO PARTNERSHIP OR JOINT VENTURE.  THE
PARTIES ARE NOT PARTNERS OR JOINT VENTURERS WITH EACH OTHER AND NEITHER THE
TERMS OF THIS AGREEMENT NOR THE FACT THAT THE COMPANY AND RMR HAVE JOINT
INTERESTS IN ANY ONE OR MORE INVESTMENTS, HAVE COMMON EMPLOYEES OR HAVE A
TENANCY RELATIONSHIP SHALL BE CONSTRUED SO AS TO MAKE THEM PARTNERS OR JOINT
VENTURERS OR IMPOSE ANY LIABILITY ON EITHER OF THEM.


8.2                                 CONFLICTS OF INTEREST.  THE PARTIES
ACKNOWLEDGE THAT, AS OF THE DATE HEREOF, (I) THE COMPANY AND ITS SUBSIDIARIES
LEASE ALL OR SUBSTANTIALLY ALL OF THEIR REAL ESTATE FROM HPT AND MAY ENTER INTO
ADDITIONAL LEASES OR OTHER TRANSACTIONS WITH HPT, AND (II) RMR IS THE INVESTMENT
ADVISOR TO HPT PURSUANT TO AN ADVISORY AGREEMENT.  THE PARTIES AGREE THAT THESE
RELATIONSHIPS SHALL NOT AFFECT EITHER PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THE COMPANY ACKNOWLEDGES AND AGREES THAT WHENEVER
ANY CONFLICTS OF INTEREST ARISE RESULTING FROM THE RELATIONSHIPS DESCRIBED IN
THIS SUBSECTION 8.2 OR ANY SUCH RELATIONSHIP AS MAY ARISE OR BE PRESENT IN THE
FUTURE BY AND BETWEEN THE COMPANY AND ANY OF RMR, AFFILIATES OF RMR OR ANY
PUBLICLY OWNED ENTITY WITH WHOM RMR HAS A RELATIONSHIP OR CONTRACT: (I) RMR WILL
ACT ON ITS OWN BEHALF AND ON BEHALF OF HPT OR SUCH ENTITY AND NOT ON THE
COMPANY’S BEHALF, AND (II) THE COMPANY SHALL MAKE ITS OWN DECISIONS AND REQUIRE
AND OBTAIN THE ADVICE AND ASSISTANCE OF INDEPENDENT THIRD PARTIES AT ITS OWN
COST, AS IT MAY DEEM NECESSARY.


SECTION 9.
RECORDS.

RMR shall maintain appropriate books and records relating to Services performed
pursuant to this Agreement, which books and records shall be available for
inspection by representatives of the Company upon reasonable notice during
ordinary business hours.

8


--------------------------------------------------------------------------------



SECTION 10.
ASSIGNMENT.

 The Company may terminate this Agreement in the event of its assignment by RMR
except in the case of an assignment to a corporation, partnership, trust, or
other successor entity which may take over the property and carry on the affairs
of RMR; provided that, following such a permitted assignment, one or more of the
persons who controlled the operations of RMR immediately prior to the assignment
shall control the operations of the successor, including the performance of its
duties under this Agreement, and this successor shall be bound by the same
restrictions by which RMR was bound prior to such assignment.  A permitted
assignment or any other assignment of this Agreement by RMR shall bind the
assignee hereunder in the same manner as RMR is bound hereunder.  This Agreement
shall not be assignable by the Company without the prior written consent of RMR,
except in the case of any assignment by the Company to a trust, corporation,
partnership or other entity which is the successor to the Company (so long as
there is no Change in Control), in which case the successor shall be bound
hereby and by the terms of said assignment in the same manner and to the same
extent as the Company is bound hereby.  For purposes of this Agreement, a
“Change in Control” shall mean (a) the acquisition by any person or entity (each
a “Person”), or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the SEC) of 9.8% or more, or rights,
options or warrants to acquire 9.8% or more, of the outstanding shares of voting
stock of the Company, (b) any one or more sales or conveyances to any Person of
all or any material portion of the assets (including capital stock) or business
of the Company, or (c) the cessation, for any reason, of the individuals who at
the beginning of any twenty-four (24) consecutive month period commencing on the
date hereof, or any anniversary thereof, constitute the Board of Directors of
the Company (together with any new directors whose election by such Board or
whose nomination for election by the shareholders of the Company, was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of any such period or whose election or nomination
for election was previously so approved) to constitute a majority of the Board
of Directors of the Company then in office.


SECTION 11.
ARBITRATION.

Any and all disputes and disagreements arising out of or relating to this
Agreement, other than actions or claims for injunctive relief or claims raised
in actions or proceedings brought by third parties, shall be resolved through
negotiations or, if the dispute is not so resolved, through binding arbitration
conducted in Boston, Massachusetts under the JAMS Comprehensive Arbitration
Rules and Procedures (as revised February 19, 2005), with the following
amendments to those rules.  First, in no event shall the arbitration from
commencement to issuance of an award take longer than 180 days.  Second, the
arbitration tribunal shall consist of three arbitrators and the optional appeal
procedure provided for in Rule 34 shall not be utilized.  Third, in lieu of the
one deposition permitted in Rule 17(c) as of right and the optional further
depositions that may be allowed, the only deposition per side shall be a single
individual or entity deposition to last no longer than one seven-hour day that
each party may take of the opposing party or an individual under the control of
the opposing party.

9


--------------------------------------------------------------------------------



SECTION 12.
MISCELLANEOUS.


12.1                           NOTICES.


(A)                                  ANY AND ALL NOTICES, DEMANDS, CONSENTS,
APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING AND THE SAME
SHALL BE DELIVERED EITHER IN HAND, OR BY TELECOPY OR BY FEDERAL EXPRESS OR
SIMILAR EXPEDITED COMMERCIAL CARRIER, ADDRESSED TO THE RECIPIENT OF THE NOTICE,
AND WITH ALL FREIGHT CHARGES PREPAID (IF BY FEDERAL EXPRESS OR SIMILAR CARRIER).


(B)                                 ALL NOTICES REQUIRED OR PERMITTED TO BE SENT
HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS AGREEMENT
UPON THE DATE OF RECEIPT OR REFUSAL, EXCEPT THAT WHENEVER UNDER THIS AGREEMENT A
NOTICE IS EITHER RECEIVED ON A DAY WHICH IS NOT A BUSINESS DAY OR IS REQUIRED TO
BE DELIVERED ON OR BEFORE A SPECIFIC DAY WHICH IS NOT A BUSINESS DAY, THE DAY OF
RECEIPT OR REQUIRED DELIVERY SHALL AUTOMATICALLY BE EXTENDED TO THE NEXT
BUSINESS DAY.


(C)                                  ALL SUCH NOTICES SHALL BE ADDRESSED:

If to the Company, to:

TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio  44145

Attn:  John R. Hoadley
Telecopy no:  (617) 796-8349

With a copy to:

TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio  44145

Attn:  General Counsel
Telecopy no:  (617) 796-8349

If to RMR, to:

Reit Management & Research LLC

400 Centre Street

Newton, Massachusetts  02458

Attn:  John Popeo
Telecopy no:  (617) 969-1437


(D)                                 BY NOTICE GIVEN AS HEREIN PROVIDED, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS SHALL HAVE THE RIGHT
FROM TIME TO TIME AND AT ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE
THEIR RESPECTIVE ADDRESSES EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH
NOTICE AND EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS UP TO TWO OTHER
ADDRESSES WITHIN THE UNITED STATES OF AMERICA.

10


--------------------------------------------------------------------------------



12.2                           ENTIRE AGREEMENT.

This Agreement constitutes and sets forth the entire agreement and understanding
of the parties pertaining to the subject matter hereof, and no prior or
contemporaneous written or oral agreements, understandings, undertakings,
negotiations, promises, discussions, warranties or covenants not specifically
referred to or contained herein or attached hereto shall be valid and
enforceable.  No supplement, modification, termination in whole or in part, or
waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision hereof
(whether or not similar), nor shall any such waiver constitute a continuing
waiver unless otherwise expressly provided.


12.3                           BINDING EFFECT.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, each of their respective successors and permitted assigns.


12.4                           SEVERABILITY.

If any provision of this Agreement shall be held invalid by a court with
jurisdiction over the parties to this Agreement, then and in that event such
provision shall be deleted from the Agreement, which shall then be construed to
give effect to the remaining provisions thereof.  If any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, then in that event, to the maximum extent permitted by law, such
invalidity, illegality or enforceability shall not affect any other provisions
of this Agreement or any other such instrument.


12.5                           COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which taken together shall be considered one
and the same instrument.


12.6                           AMENDMENTS.

The Agreement shall not be amended, changed, modified, terminated, or discharged
in whole or in part except by an instrument in writing signed by each of the
parties hereto, or by their respective successors or assigns.


12.7                           GOVERNING LAW.

This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts.

11


--------------------------------------------------------------------------------



12.8                           CAPTIONS.

The headings and titles of the various paragraphs of this Agreement are inserted
merely for the purpose of convenience, and do not expressly or by implication
limit, define, extend or affect the meaning or interpretation of this Agreement
or the specific terms or text of the paragraph so designated.


12.9                           ATTORNEYS’ FEES.

If any arbitration or legal action is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that arbitration or
action in addition to any other relief to which it or they may be entitled.


12.10                     SURVIVAL.

The provisions of Section 7 and subsections 1.1(m), 1.2, 1.4 and 3.3  of this
Agreement will survive the termination hereof.

[Remainder of page intentionally left blank.]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

/s/       John G. Murray

 

 

 

Name: John G. Murray

 

 

Title: President

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

By:

/s/       John C. Popeo

 

 

 

Name: John C. Popeo

 

 

Title: Senior Vice President

 


--------------------------------------------------------------------------------